DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US Pub No. 2011/0291353 A1).
	Regarding Claim 1, Fujiwara et al. discloses a feeder (11/15 in Fig. 10) that feeds a sheet, a resisting unit (30, [0169]) that corrects skew of the sheet and carries it downstream, a detector (31) that detects the sheet carried downstream by the resisting unit after skew correction, a hardware processor (28) that drives the feeder and resisting unit ([0135], [0169], [0170]), wherein it starts driving the resisting unit before the sheet fed by the feeder reaches the resisting unit ([0162], where 30 starts at the same time as 11 and 15).
	Regarding Claims 2 and 13, Fujiwara et al. discloses (the hardware processor to) starting driving the resisting unit based on the start of driving of the feeder (i.e. “based on” is broad, requiring only some loose correlation such as simultaneously, before or after).

	Regarding Claims 4 and 15, Fujiwara et al. discloses (the hardware processor to) starting driving the resisting unit after an elapse of a predetermined period of time from the start of driving the feeder (i.e. restarts after temporarily stopping, see [0169]). 
	Regarding Claims 5 and 16, Fujiwara et al. discloses (the hardware processor to) stopping driving the resisting unit as a result of a detection of the sheet by the detector (after the resisting unit is started driving). See [0164].
	Regarding Claim 6, Fujiwara et al. the resisting unit to include a pair of timing rollers (nip rollers of 30) that hold the sheet, the skew of which is corrected and carry the sheet toward the downstream side (i.e. temporarily stopping the sheet at 30, see [0169]). 
	Regarding Claim 11, Fujiwara et al. discloses the detector to detect that the leading end of the sheet reaches a predetermined position in the downstream side of the resisting unit (at position of 31, see [0163]).
	Regarding Claim 12, Fujiwara et al. discloses a feeder (11/15 in Fig. 10) that feeds a sheet, a resisting unit (30, [0169]) that corrects skew of the sheet and carries it downstream, a detector (31) that detects the sheet carried downstream by the resisting unit after skew correction, driving the feeder and starting feeding the sheet (see Fig. 11) and starting driving the resisting unit before the sheet fed out by the feeder reaching the resisting unit ([0162], where 30 starts at the same time as 11 and 15).

12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruta et al. (US Pub No. 2015/0071692 A1).
Regarding Claim 12, Maruta et al. discloses a feeder (46), a resisting unit (48a/48b) that corrects skew and carries a sheet toward the downstream side, a detector (72) that detects the sheet carried downstream by the resisting unit after skew correction, driving the feeder and starting sheet feeding, starting driving the resisting unit before the sheet fed by the feeder reaches the resisting unit (see Fig. 14).
Regarding Claim 13, Maruta et al. discloses start of driving of the resisting unit to be based on the start of driving of the feeder (i.e. “based on” is broad, requiring only some loose correlation such as occurring at the same time, before or after).
Regarding Claim 15, Maruta et al. discloses the start of driving of the resisting unit to be after an elapse of a predetermined period of time from the start of driving of the feeder (i.e. resisting unit starts again in Fig. 14, State E, at some time after the start of 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US Pub No. 2011/0291353 A1) in view of Heidecker et al. (US Patent No. 3,951,264).
	Regarding Claim 17, Fujiwara et al. discloses a feeder (11/15 in Fig. 10) that feeds a sheet, a resisting unit (30, [0169]) that corrects skew of the sheet and carries it downstream, a detector (31) that detects the sheet carried downstream by the resisting unit after skew correction, driving the feeder and starting feeding the sheet (see Fig. 11) and starting driving the resisting unit before the sheet fed out by the feeder reaching the resisting unit ([0162], where 30 starts at the same time as 11 and 15). 
	Fujiwara et al. does not disclose a non-transitory recording medium. 
	Heidecker et al. discloses a non-transitory recording medium (lines 15-48 of Column 1) for the purpose of storing data and instructions. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Fujiwara et al. by including the non-transitory recording medium as disclosed by Heidecker et al., for the purpose of storing data and instructions. 
Regarding Claim 18, Fujiwara et al. discloses (the hardware processor to) starting driving the resisting unit based on the start of driving of the feeder (i.e. “based on” is broad, requiring only some loose correlation such as simultaneously, before or after).
	Regarding Claim 19, Fujiwara et al. discloses (the hardware processor to) starting driving the resisting unit at the same time as the start of driving of the feeder ([0162]).

Regarding Claim 21, Fujiwara et al. discloses (the hardware processor to) stopping driving the resisting unit as a result of a detection of the sheet by the detector (after the resisting unit is started driving). See [0164].

Claims 1, 2, 4, 6-9, 11, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (US Pub No. 2015/0071692 A1).
	Regarding Claims 1 and 17, Maruta et al. discloses a feeder (46), a resisting unit (48a/48b) that corrects skew and carries a sheet toward the downstream side, a detector (72) that detects the sheet carried downstream by the resisting unit after skew correction, driving the feeder (Fig. 14), a hardware processor (80) that drives the resisting unit (as the device controller), wherein driving of the resisting unit is started before the sheet fed by the feeder reaches the resisting unit (see Fig. 14). Maruta et al. also discloses a non-transitory recording medium (memory, [0117]).
	Maruta et al. does not explicitly disclose the hardware processor 80 to drive the feeder. 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by explicitly driving the feeder with the hardware processor since 80 is seen to be the only control unit in the device and the feeder, being an actively controlled component, must be controlled by it. 

Regarding Claims 4 and 20, Maruta et al. discloses the start of driving of the resisting unit to be after an elapse of a predetermined period of time from the start of driving of the feeder (i.e. resisting unit starts again in Fig. 14, State E, at some time after the start of 46).
Regarding Claim 6, Maruta et al. discloses the resisting unit to include a pair of timing rollers (48a, 48b) that hold the sheet the skew of which is corrected and carry the sheet towards the downstream side (see Fig. 14, States D-F).
Regarding Claim 7, Maruta et al. discloses the resisting unit to include a gate member (64) that corrects sheet skew.
Regarding Claim 8, Maruta et al. discloses the gate member to include a sheet locking unit (64a) that locks a leading end of the sheet, wherein the gate member is able to change posture between a first posture (Fig. 14, State D) locking the sheet and a second posture (Fig. 14, State E) allowing the sheet to pass.
Regarding Claim 9, Maruta et al. discloses multiple gate members (Fig. 16), wherein the leading end of the sheet is equally in contact with the sheet locking units of the multiple gate members so that the multiple gate members change posture from the first posture to the second posture (via sheet buckling as in Fig. 7, Fig. 14 State D, [0080]).
Regarding Claim 11, Maruta et al. discloses the detector 72 to detect that a leading end of the sheet reaches a predetermined position downstream of the resisting .

Claims 3, 5, 14, 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (US Pub No. 2015/0071692 A1) in view of Fujiwara et al. (US Pub No. 2011/0291353 A1).
Regarding Claims 3, 14 and 19, Maruta et al. does not disclose starting driving the resisting unit at the same time as starting driving of the feeder. 
Fujiwara et al. discloses (the hardware processor to) starting driving the resisting unit at the same time as the start of driving of the feeder ([0162]), for the purpose of synchronizing operations. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by starting driving the resisting unit at the same time as starting driving of the feeder, as disclosed by Fujiwara et al., for the purpose of synchronizing operations.
Regarding Claims 5, 16 and 21, Maruta et al. does not disclose stopping driving of the resisting unit as a result of detection of the sheet by the detector. 
Fujiwara et al. discloses (the hardware processor to) stopping driving the resisting unit as a result of a detection of the sheet by the detector (see [0164]) after the resisting unit is started driving, for the purpose of saving power.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by stopping driving the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (US Pub No. 2015/0071692 A1) in view of Suzuki (US Pub No. 2012/0093554 A1).
Regarding Claim 10, Maruta et al. does not disclose the detector to detect change in posture of the gate member from first to second posture. 
Suzuki discloses a detector (33) that detects change in posture of a gate member (23) from a first posture (Fig. 15A) to a second posture (Fig. 16A), for the purpose of detecting sheet passage/skew correction. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Maruta et al. by including the detector as disclosed by Suzuki, for the purpose of detecting sheet passage/skew correction. The modification may involve supplementing sensor 72 of Maruta et al. with detector 33 of Suzuki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.